Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 02/25/2022.
3.	Claims 1, 5, 7-8, 12, 14-15 and 19 are currently pending in this Office action.
4.	The 35 U.S.C. 101 rejection made in the prior Office action is withdrawn in view of the claim amendment filed on 02/25/2022.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	Authorization for this examiner’s amendment was given in an interview with Mr. Yen-Kai Hseu on 03/16/2022.
7.	The application has been amended as follows in view of expediting allowance: 
	IN THE CLAIMS:
Cancel claims 3-4, 6, 10-11, 13, 17-18 and 20.
Rewrite claims 1, 8 and 15 as shown below:


Claim 1. (Currently Amended) A method for performing backup operations, comprising:
generating a full backup of a user asset at a first point in time;
generating an incremental backup after the full backup is generated;
applying the incremental backup to the full backup to generate a second full backup; 
making a determination that a portion of data files included in the user asset was deleted after the generation of the full backup; 
in response to the determination:
identifying a first set of distinct data files using a first control file associated with the user asset, wherein the first control file specifies the data files included in the user asset;
identifying a second set of distinct data files using a second control file associated with the second full backup, wherein the second control file specifies data files included in the second full backup; 
obtaining a distinct data files subset associated with the second full backup by comparing the first set of distinct data files and the second set of distinct data files, wherein the distinct data files subset specifies the portion of the data files; [[and]]
deleting the distinct data files subset from the second full backup to obtain a third full backup; wherein the incremental backup is stored in an incremental directory on a backup storage and wherein the third full backup is stored in a working directory; 
cloning the third full backup to generate a set of pointers to data in the third full backup; and
storing the set of pointers in a snapshot directory, wherein a recovery catalogue is updated using the set of pointers.

Claim 8. (Currently Amended) A system, comprising:
a client device comprising a client storage array, wherein the client storage array comprises a user asset;
a computer processor of the client device, wherein the computer processor is configured to:
generate a full backup of the user asset at a first point in time;
generate an incremental backup after the full backup is generated;
apply the incremental backup to the full backup to generate a second full backup;
make a determination that a portion of data files data files included in the user asset was deleted after the generation of the full backup; 
in response to the determination:
identify a first set of distinct data files using a first control file associated with the user asset, wherein the first control file specifies the data files included in the user asset;
identify a second set of distinct data files using a second control file associated with the second full backup, wherein the second control file specifies data files included in the second full backup; 
obtain a distinct data files subset associated with the second full backup by comparing the first set of distinct data files and the second set of distinct data files, wherein the distinct data files subset specifies the portion of the data files; [[and]]
deleting the distinct data files subset from the second full backup to obtain a third full backup; wherein the incremental backup is stored in an incremental directory on a backup storage and wherein the third full backup is stored in a working directory; 
clone the third full backup to generate a set of pointers to data in the third full backup; and
store the set of pointers in a snapshot directory, wherein a recovery catalogue is updated using the set of pointers.

Claim15 (Currently Amended) A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method, the method comprising:
generating a full backup of a user asset at a first point in time;
generating an incremental backup after the full backup is generated;
applying the incremental backup to the full backup to generate a second full backup; 
making a determination that a portion of data files included in the user asset was deleted after the generation of the full backup; 
in response to the determination:
identifying a first set of distinct data files using a first control file associated with the user asset, wherein the first control file specifies the data files included in the user asset;
identifying a second set of distinct data files using a second control file associated with the second full backup, wherein the second control file specifies data files included in the second full backup; 
obtaining a distinct data files subset associated with the second full backup by comparing the first set of distinct data files and the second set of distinct data files, wherein the distinct data files subset specifies the portion of the data files; [[and]]
; wherein the incremental backup is stored in an incremental directory on a backup storage and wherein the third full backup is stored in a working directory; 
cloning the third full backup to generate a set of pointers to data in the third full backup; and
storing the set of pointers in a snapshot directory, wherein a recovery catalogue is updated using the set of pointers.

Allowable Subject Matter
8.	Claims 1, 5, 7-8, 12, 14-15 and 19 are allowed.
9.	The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 5, 7-8, 12, 14-15 and 19, the prior art fails to disclose or make obvious, neither singly nor in combination, a system, a non-transitory computer readable medium or a method comprising, in addition to the other recited features of the claim, the features of generating a full backup of a user asset; generating an incremental backup after the full backup is generated; applying the incremental backup to the full backup to generate a second full backup; making a determination that a portion of data files included in the user asset was deleted after the generation of the full backup; in response to the determination: identifying a first set of distinct data files using a first control file associated with the user asset, wherein the first control file specifies the data files included in the user asset; identifying a second set of distinct data files using a second control file associated with the second full backup, wherein the second control file specifies data files included in the second full backup; obtaining a distinct data files subset associated with the second full backup by comparing the first set and the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MONICA M PYO/Primary Examiner, Art Unit 2161